EXECUTION COPY

This instrument, when recorded,

should be returned to:

Lathrop & Gage, L.C.

2345 Grand Blvd., Suite 2400

Kansas City, Missouri  64108

Attention: Scott Long

 

 


Exhibit 10.3

 


FIRST SUPPLEMENTAL BOND INDENTURE, MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT
AND FIXTURE FILING

DATED AS OF AUGUST 31, 2005

OF

AQUILA, INC.

TO

UNION BANK OF CALIFORNIA, N.A.

Trustee and Securities Intermediary

AND TO

 

L&GST CORPORATION

Deed of Trust Trustee

___________________

SUPPLEMENTAL TO BOND INDENTURE, MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT AND
FIXTURE FILING

DATED AS OF AUGUST 31, 2005

___________________

 


 

 

DC1 - 221322.10

 



 

 

This FIRST SUPPLEMENTAL BOND INDENTURE, MORTGAGE, DEED OF TRUST, SECURITY
AGREEMENT AND FIXTURE FILING (this “First Supplemental Indenture”) dated as of
August 31, 2005, between AQUILA, INC., a corporation duly organized and existing
under the laws of the State of Delaware (the "Company"), having its principal
office at 20 West Ninth Street, Kansas City, Missouri 64105, and Union Bank of
California, N.A., a national banking association having a corporate trust office
at 120 S. San Pedro Street, 4th Floor, Los Angeles, CA, 90012, as bond trustee
and beneficiary under the deed of trust created under the Indenture (defined
below) (the "Trustee") and in a separate capacity as "securities intermediary"
and/or a "bank" (in such separate capacity, the "Securities Intermediary").

RECITALS OF THE COMPANY

WHEREAS, the Company has heretofore executed and delivered to the Trustee an
Bond Indenture, Mortgage, Deed of Trust, Security Agreement and Fixture Filing,
dated as of August 31, 2005 (the "Indenture"), providing for the issuance by the
Company from time to time of its bonds, notes or other evidences of indebtedness
(the "Securities"), and to provide security for the payment of the principal of
and premium, if any, and interest, if any, on the Securities; and

WHEREAS, the Company, in the exercise of the power and authority conferred upon
and reserved to it under the provisions of the Indenture and pursuant to
appropriate resolutions of the Board of Directors, has duly determined to make,
execute and deliver to the Trustee this First Supplemental Indenture to the
Indenture as permitted by Sections 2.01, 3.01 and 13.01 of the Indenture in
order to establish the form and terms of, and to provide for the creation and
issuance of, the initial series of Securities under the Indenture in an initial
aggregate principal amount of $300,000,000 (the "Initial Series"); and

WHEREAS, all acts necessary have been done to make the Initial Series the valid,
binding and legal obligations of the Company and to make this First Supplemental
Indenture a valid, binding and legal agreement of the Company when executed by
the Company and authenticated and delivered by the Trustee or any Authenticating
Agent and issued upon the terms and subject to the conditions hereinafter and in
the Indenture set forth.

NOW, THEREFORE, THIS FIRST SUPPLEMENTAL INDENTURE WITNESSETH that, in order (i)
to establish the form and terms of, and to provide for the creation and issuance
of, the Initial Series, and (ii) to amend certain provisions of the Indenture
pursuant to Section 13.01 thereof; and for and in consideration of the premises
and of the covenants contained in the Indenture and in this First Supplemental
Indenture and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, it is mutually covenanted and
agreed as follows:

 

 

1

DC1 - 221322.10

 



 

 

ARTICLE I

 

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

Section 1.01      Definitions. Each capitalized term that is used herein and is
defined in the Indenture shall have the meaning specified in the Indenture
unless such term is otherwise defined herein.

ARTICLE II

 

TITLE, FORM AND TERMS OF THE BONDS

Section 2.01     Title of the Bonds. This First Supplemental Indenture hereby
creates the Initial Series designated as the "2005 Series A Mortgage Bond due
August 31, 2010" of the Company (collectively, referred to herein as the
"Bonds"). Pursuant to the Indenture (which secures repayment of the Bonds), the
Bonds shall constitute a single series of Securities and may be issued in an
aggregate principal amount not to exceed $300,000,000.

Section 2.02. Form and Terms of the Bonds. The form and terms of the Bonds will
be set forth in an Officer's Certificate (attached hereto as Exhibit A)
delivered concurrently with the execution of this First Supplemental Indenture
by the Company to the Trustee pursuant to the authority granted by this First
Supplemental Indenture in accordance with Sections 2.01 and 3.01 of the
Indenture.

ARTICLE III

SUPPLEMENTAL PROVISIONS

Pursuant to Section 13.01 of the Indenture, so long as any Bonds of the Initial
Series shall be Outstanding, the Indenture shall be amended as follows:

 

Section 3.01

The Securities.

(a)      Section 3.06 is amended by adding the following as a new unnumbered
paragraph at the end of the existing Section 3.06:

"Notwithstanding anything to the contrary in this Section 3.06, the
Administrative Agent shall not be required to provide any indemnity or pay any
expenses or charges as otherwise contemplated in this Section 3.06."

 

Section 3.02

Covenants

(a)     Article VI is amended by adding the following new Section 6.11
immediately following the existing Section 6.10:

"Section 6.11 Notices.

 

 

2

DC1 - 221322.10

 



 

 

(a)          The Company promptly will furnish to the Administrative Agent
copies of all written notices received by or delivered to the Company from the
Trustee or any other Person in connection with the Indenture.

(b)          The Company shall provide the Administrative Agent with not less
than five (5) Business Days' prior written notice (in accordance with Section
11.02 of the Credit Agreement) of any Company Request or Company Order for the
issuance of additional Securities pursuant to Article IV, the release of any
Mortgaged Property pursuant to Article VII, or the entering into of any
supplemental indenture to this Indenture pursuant to Article XIII or any other
action to be taken by the Trustee under the Indenture. The Trustee may not act
upon any such Company Request or Company Order which does not include a
certification that the Company has provided the notice required by this Section
6.11(b) to the Administrative Agent at least five (5) Business Days prior to the
date of delivery of such Company Request or Company Order to the Trustee."

 

Section 3.03

Satisfaction and Discharge.

(a)     Article VIII is amended by adding the following new Section 8.04
immediately following the existing Section 8.03:

"Section 8.04 Limitations. Notwithstanding anything to the contrary in this
Article VIII:

(a) at no time shall the amount outstanding or deemed to be outstanding under
the Initial Series be less than or greater than Company's outstanding
Obligations (as defined in the Credit Agreement) under the Credit Agreement; and

(b) at no time shall the Indenture be discharged until such time as there shall
be no outstanding Obligations (as defined in the Credit Agreement) of the
Company under the Credit Agreement."

 

Section 3.04

Events of Default; Remedies.

(a)      Section 9.01 is amended by adding the following new Section 9.01(g)
immediately after the existing Section 9.01(f):

"(g) the occurrence and continuance of any Event of Default as defined in the
Credit Agreement."

Section 3.05      Designation of Paying Agent. The Company shall be Paying Agent
until such designation is rescinded pursuant to the terms of the Indenture.

 

 

3

DC1 - 221322.10

 



 

 

ARTICLE IV

 

MISCELLANEOUS PROVISIONS

Section 4.01   Trustee Matters. The Trustee makes no undertaking or
representations in respect of, and shall not be responsible in any manner
whatsoever for and in respect of, the validity or sufficiency of this First
Supplemental Indenture or the proper authorization or the due execution hereof
by the Company or for or in respect of the recitals and statements contained
herein, all of which recitals and statements are made solely by the Company.

Section 4.02    Effect on Indenture. Except as expressly amended and
supplemented hereby, the Indenture shall continue in full force and effect in
accordance with the provisions thereof and the Indenture is in all respects
hereby ratified and confirmed. This First Supplemental Indenture shall be
construed as an indenture supplemental and amendatory to the Indenture and all
of its provisions shall be deemed a part of the Indenture in the manner and to
the extent herein and therein provided. Except to the extent otherwise provided
herein, all of the provisions, terms, covenants and conditions of the Indenture
shall be applicable to the Bonds to the same extent as if set forth herein.

Section 4.03     Governing Law. This First Supplemental Indenture shall be
governed by and construed in accordance with the law of the State of New York
(including without limitation Section 5-1401 of the New York General Obligations
Law or any successor to such statute), except to the extent that the Trust
Indenture Act shall be applicable and except to the extent that the law of any
jurisdiction wherein any portion of the Mortgaged Property is located shall
mandatorily govern the creation of a mortgage lien on and security interest in,
or perfection, priority or enforcement of the Lien of the Indenture or exercise
of remedies with respect to, such portion of the Mortgaged Property.

Section 4.04      Effective Date. Although this First Supplemental Indenture is
dated for convenience and for the purpose of reference as of August 31, 2005,
this First Supplemental Indenture shall become effective upon the execution and
delivery by the Company and the Trustee.

Section 4.05      Counterparts. This First Supplemental Indenture may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same instrument.

[Signatures follow on next page]

 

4

DC1 - 221322.10

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be duly executed as of the day and year first written above.

AQUILA, INC.

By:       /s/ Randy Miller                                        

Name: Randy Miller

Title: Vice President, Finance and Treasurer

UNION BANK OF CALIFORNIA, N.A. as Trustee and Securities Intermediary

By:       /s/ Lorraine McIntire                                             

Name: Lorraine McIntire

Title: Vice President

 

 

 

5

DC1 - 221322.10

 



 

 

 

STATE OF Missouri

)

 

 

)

ss.

COUNTY OF Jackson

)

 

On this 31st day of August, 2005, before me appeared Randy Miller to me
personally known, who, being by me duly sworn, did say that he is the Vice
President, Finance and Treasurer of Aquila, Inc. a corporation described in and
which executed the foregoing instrument, and that said instrument was signed on
behalf of said corporation by authority of its board of directors, and said Mr.
Miller acknowledged said instrument to be the free act and deed of said
corporation.

[NOTARIAL SEAL]

/s/ Lana S. Jennings          
Notary Public

 

My Commission Expires:

______January 8, 1999____________

Lana S. Jennings
Notary Public-Notary Seal
State of Missouri, Jackson County
Commission # 05446956
My Commission Expires Jan 8, 2009

 

6

DC1 - 221322.10

 



 

 

STATE OF [California]            )

 

)

ss.

COUNTY OF [Los Angeles]

)

 

On 31st day of August, 2005, before me, S. Bayan appeared Lorraine McIntire to
me personally known, who, being by me duly sworn, did say that she is the Vice
President of Union Bank of California, N.A., a national banking association
described in and which executed the foregoing instrument, and that said
instrument was signed on behalf of said national banking association by
authority of its board of directors, and said Lorraine McIntire acknowledged
said instrument to be the free act and deed of said national banking
association.

 

[NOTARIAL SEAL]
S. Bayan
Commission # 1468377
Notary Public - California
Los Angeles County
My Comm. Expires Feb 6, 2008

/s/ S. Bayan          
     S. Bayan Notary Public

 

My Commission Expires:

_____February 6, 2008_____________

 

7

DC1 - 221322.10

 



 

 

EXHIBIT A

FORM OF OFFICER'S CERTIFICATE

 

 

8

DC1 - 221322.10

 

 

 